Title: To Thomas Jefferson from Josef de Jaudenes and Josef Ignacio de Viar, 13 July 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas



Sir
Philadelphia July 13. 1793.

It is with great sensibility we observe that the office which we had the honor to send you on the 18th. of June last has given any kind of disgust to the government of the US. as we perceive by your favor of the 11th. inst.
We assure you particularly, with the purest truth, that if any warmth is observed in it, it has no other object than to give all possible energy to the reason which we are persuaded is on our side, and that we are very far from having the least desire of offending the government of the US. nor of shewing the least want of respect but the most cordial affection to their most worthy President and to your own merit.
Be pleased, Sir, to present this to the President of the US. and to  receive yourself this sincere assurance of our true esteem and indubitable attachment to the US. and the very worthy heads of it’s government, while we remain firmly convinced that the K. our master will not fail to prove the justice, friendship and generosity which characterize him, and which he has always manifested to the US. We have the honor to subscribe ourselves with the most profound respect & sincere esteem Sir your mo. ob. & mo. hble servts.

Joseph de Jaudenes
Joseph Ignatius de Viar

